    Case: 6:20-cv-00135-DLB Doc #: 30 Filed: 09/07/21 Page: 1 of 15 - Page ID#: 396




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                      AT LONDON

CIVIL ACTION NO. 20-135-DLB

COLIN HAWKINS                                                                             PLAINTIFF


v.                         MEMORANDUM OPINION AND ORDER


J. HELTON                                                                              DEFENDANT

                                            *** *** *** ***

         Plaintiff Colin Hawkins is a federal inmate confined at the United States

Penitentiary (“USP”)-Beaumont in Beaumont, Texas. Proceeding without an attorney,

Plaintiff filed an amended complaint pursuant to Bivens v. Six Unknown Federal Narcotics

Agents, 403 U.S. 388 (1971), alleging claims against Defendant J. Helton for violations

of Plaintiff’s Fifth and Eighth Amendment rights. (Doc. # 9).1 Defendant, by counsel, has

filed a Motion to Dismiss, or in the Alternative, for Summary Judgment. (Doc. # 18).

Plaintiff has filed a response (Doc. # 26) and Defendant has filed a reply. (Doc. # 27).

Thus, this matter has been fully briefed and is ripe for review.

I.       FACTUAL AND PROCEDURAL BACKGROUND

         Plaintiff’s amended complaint arises from an incident that occurred while Plaintiff

was housed at USP-McCreary in Pine Knot, Kentucky. According to Plaintiff, he was


1       While Plaintiff’s original complaint also alleged claims against the United States, the
Federal Bureau of Prisons, Wade Thompson, and Gregory Kizziah, (Doc. # 1), these claims were
omitted from Plaintiff’s first amended complaint. (Doc. # 9). After the initial screening of Plaintiff’s
first amended complaint required by 28 U.S.C. § 1915(e)(2), 1915A, the Court dismissed the
claims against the earlier-named Defendants, but ordered that summons be issued and served
on Defendant J. Helton for a response to Plaintiff’s constitutional Bivens claims against him. (Doc.
# 10).

                                                   1
Case: 6:20-cv-00135-DLB Doc #: 30 Filed: 09/07/21 Page: 2 of 15 - Page ID#: 397




involved in a fist fight with another inmate on November 14, 2018. Plaintiff alleges that

Defendant (a Correctional Officer at USP-McCreary) responded to the fight, put Plaintiff

in a chokehold, allowed the other inmate to punch Plaintiff in the face and head,

repeatedly referred to Plaintiff using a racial slur, and continued to choke Plaintiff until

Plaintiff lost consciousness. (Doc. # 9). As a result of the incident, Plaintiff claims that

he has experienced mental, psychological, and emotional distress “due to the racial slurs

and the near death experience, and was also physically injured – resulting in pain and

suffering due to the force applied on my fractured spine.” (Doc. # 9 at 2-3).

       Based on these allegations, Plaintiff brings claims against Defendant for violations

of his Fifth and Eighth Amendment rights. (Id. at 4). Plaintiff seeks compensatory

damages in the amount of $100,000.00 and punitive damages in the amount of

$100,000.00. (Id. at 8).

       In his motion to dismiss or, in the alternative, motion for summary judgment,

Defendant argues that Plaintiff’s constitutional claims against him are barred by the

applicable one-year statute of limitations. (Doc. # 18-1). In response, Plaintiff concedes

that he became aware of his injuries on November 14, 2018 (the date of the incident).

However, Plaintiff argues that the statute of limitations did not begin to run on his claim

until June 21, 2019, the date that he claims that the Bureau of Prisons’ (“BOP”) response

to his Central Officer Administrative Remedy Appeal was delivered to him, and thus his

original complaint filed in this case was timely. (Doc. # 26). However, Plaintiff’s argument

is without merit and his complaint will be dismissed as untimely.




                                             2
 Case: 6:20-cv-00135-DLB Doc #: 30 Filed: 09/07/21 Page: 3 of 15 - Page ID#: 398




II.      ANALYSIS

         A.     Standard of Review

         A motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) tests the sufficiency of the

plaintiff’s complaint. Gardner v. Quicken Loans, Inc., 567 F. App’x 362, 364 (6th Cir.

2014). When addressing a motion to dismiss, the Court views the complaint in the light

most favorable to the plaintiff and accepts as true all “well-pleaded facts” in the complaint.

D’Ambrosio v. Marino, 747 F.3d 378, 383 (6th Cir. 2014). Because Plaintiff is proceeding

without the benefit of an attorney, the Court reads his complaint to include all fairly and

reasonably inferred claims. Davis v. Prison Health Servs., 679 F.3d 433, 437-38 (6th Cir.

2012).

         Generally speaking, because a Rule 12(b)(6) motion considers only the allegations

in the complaint, such a motion “is an ‘inappropriate vehicle’ for dismissing a claim based

upon a statute of limitations.’” See Lutz v. Chesapeake Appalachia, L.L.C., 717 F.3d 459,

464 (6th Cir. 2013) (quoting Cataldo v. U.S. Steel Corp., 676 F.3d 542, 547) (6th Cir.

2012)). However, “when ‘the allegations in the complaint affirmatively show that the claim

is time-barred . . . dismissing the claim under Rule 12(b)(6) is appropriate.’” Stein v.

Regions Morgan Keegan Select High Income Fund, Inc., 821 F.3d 780, 786 (6th Cir.

2016) (quoting Cataldo, 676 F.3d at 547) (other citation omitted) (alterations in original).

In such circumstances, if the defendant meets its initial burden to show that the statute of

limitations has run, “then the burden shifts to the plaintiff to establish an exception to the

statute of limitations.” Lutz, 717 F.3d at 464. See also Bishop v. Lucent Techs., Inc., 520

F.3d 516, 520 (6th Cir. 2008) (“When it affirmatively appears from the face of the

complaint that the time for bringing the claim has passed, the plaintiff cannot ‘escape the



                                               3
 Case: 6:20-cv-00135-DLB Doc #: 30 Filed: 09/07/21 Page: 4 of 15 - Page ID#: 399




statute by saying nothing.’”) (quoting Hoover v. Langston Equip. Assocs., Inc., 958 F.2d

742, 744 (6th Cir. 1992)) (other citation omitted).

       Moreover, in this case, Defendant moves both to dismiss and for summary

judgment, attaching and relying upon declarations extrinsic to the pleadings in support of

his motion. (Doc. # 18). Thus, the Court may treat Defendant’s motion to dismiss the

complaint as a motion for summary judgment under Rule 56. Fed. R. Civ. P. 12(d);

Wysocki v. Int’l Bus. Mach. Corp., 607 F. 3d 1102, 1104 (6th Cir. 2010). See also Ball v.

Union Carbide Corp., 385 F.3d 713, 719 (6th Cir. 2004) (where defendant moves both to

dismiss and for summary judgment, plaintiff is on notice that summary judgment is being

requested, and the court’s consideration as such is appropriate where the nonmovant

submits documents and affidavits in opposition to summary judgment).

       A motion under Rule 56 challenges the viability of another party’s claim by

asserting that at least one essential element of that claim is not supported by legally-

sufficient evidence. Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 324-25

(1986). A party moving for summary judgment must establish that, even viewing the

record in the light most favorable to the nonmovant, there is no genuine dispute as to any

material fact and that the party is entitled to a judgment as a matter of law. Loyd v. St.

Joseph Mercy Oakland, 766 F.3d 580, 588 (6th Cir. 2014). The burden then shifts to the

nonmoving party to “come forward with some probative evidence to support its claim.”

Lansing Dairy, Inc. v. Espy, 39 F.3d 1339, 1347 (6th Cir. 1994).

       However, in order to defeat a properly supported motion for summary judgment,

the party opposing the motion may not “rest upon mere allegation or denials of his

pleading,” but must present affirmative evidence supporting his claims. See Anderson v.



                                             4
 Case: 6:20-cv-00135-DLB Doc #: 30 Filed: 09/07/21 Page: 5 of 15 - Page ID#: 400




Liberty Lobby, Inc., 477 U.S. 242, 256-57 (1986). If the responding party’s allegations

are so clearly contradicted by the record that no reasonable jury could adopt them, the

court need not accept them when determining whether summary judgment is warranted.

Scott v. Harris, 550 U.S. 372, 380 (2007).

       B.     Plaintiff’s Constitutional Bivens Claims are Untimely

       Plaintiff’s amended complaint must be dismissed as untimely. Plaintiff’s claims are

brought pursuant to Bivens, which held that an individual may “recover money damages

for any injuries . . . suffered as a result of [federal] agents' violation of” his constitutional

rights. Bivens 403 U.S. at 397. Because the remedy afforded in a Bivens action is

entirely judge-made, there is no statutory limitations period. Instead, federal courts apply

the most analogous statute of limitations from the state where the events

occurred. Wilson v. Garcia, 471 U.S. 261, 268-71 (1985). The events of Plaintiff’s

complaint occurred in Kentucky; therefore, Kentucky’s one-year statute of limitations for

asserting personal injuries applies.       Ky. Rev. Stat. § 413.140(1)(a); Hornback v.

Lexington-Fayette Urban Co. Gov’t., 543 F. App’x 499, 501 (6th Cir. 2013); Mitchell v.

Chapman, 343 F.3d 811, 825 (6th Cir. 2003). Thus, Plaintiff was required to bring his

constitutional Bivens claims within one year from the date on which his claim accrued.

Ky. Rev. Stat. § 413.140(1)(a).

       While state law provides which statute of limitations applies, federal law controls

when a constitutional Bivens claim accrues. See LRL Props. v. Portage Metro Housing

Auth., 55 F.3d 1097, 1107 (6th Cir. 1995); McCune v. City of Grand Rapids, 842 F.2d

903, 905 (6th Cir. 1988); Sevier v. Turner, 742 F.2d 262, 272 (6th Cir. 1984). Under

federal law, a claim accrues when the plaintiff knows, or has reason to know, of the injury



                                               5
    Case: 6:20-cv-00135-DLB Doc #: 30 Filed: 09/07/21 Page: 6 of 15 - Page ID#: 401




which forms the basis for the action. Friedman v. Estate of Presser, 929 F.2d 1151, 1159

(6th Cir. 1991). See also Estate of Abdullah ex rel. Carswell v. Arena, 601 F. App’x 389,

393-94 (6th Cir. 2015) (“Once the plaintiff knows he has been hurt and who has inflicted

the injury, the claim accrues.”) (internal quotation marks omitted) (citing United States v.

Kubrick, 444 U.S. 111, 122 (1979)); McCune, 842 F.2d at 905 (citing Sevier, 742 F.2d at

272) (“A plaintiff has reason to know of his injury when he should have discovered it

through the exercise of reasonable diligence.”).

         Plaintiff does not dispute that he became aware of his injuries on November 14,

2018, the date of the incident alleged in his complaint. (Docs. # 9 at 3 and 26 at 1).

Where, as here, the operative facts are not in dispute, the Court may determine as a

matter of law whether the statute of limitations has expired. Highland Park Ass’n of

Businesses & Enters. v. Abramson, 91 F.3d 143 (Table) (6th Cir. 1996) (citing Hall v.

Musgrave, 517 F.2d 1163, 1164 (6th Cir.1975)). See also Fox v. DeSoto, 489 F.3d 227,

232 (6th Cir. 2007). Because Plaintiff became aware of his injuries on November 14,

2018, his claims accrued (and the statute of limitations with respect to his claims began

running) on that date. Thus, Plaintiff had one year from that date – or until November 14,

2019 – to file his complaint. However, Plaintiff did not file his original complaint in this

case until June 18, 2020, well after the expiration of the one-year statute of

limitations. Ky. Rev. Stat. § 413.140(1)(a).2



2
       Under the prison mailbox rule, an incarcerated plaintiff’s complaint is deemed filed on the
date that it is handed to a prison official for mailing to the court. Richard v. Ray, 290 F.3d 810,
812-13 (6th Cir. 2002) (extending the rule of Houston v. Lack, 487 U.S. 266 (1988) to civil
matters). Ordinarily, the Court presumes that this occurs on the date the complaint is
signed. Brand v. Motley, 526 F.3d 921, 925 (6th Cir. 2008). Plaintiff signed his original complaint
on June 18, 2020. (Doc. # 1 at 10).


                                                6
    Case: 6:20-cv-00135-DLB Doc #: 30 Filed: 09/07/21 Page: 7 of 15 - Page ID#: 402




         In his response, Plaintiff argues that the statute of limitations on his claims did not

begin to run until he fully exhausted the available administrative remedies with respect to

his claims. (Doc. # 26). It is true that, before he could file suit, Plaintiff was required to

exhaust his administrative remedies available under the BOP’s Inmate Grievance

Program. 42 U.S.C. § 1997e(a).3 When a claimant is required to exhaust such remedies

before bringing suit, the limitations period is tolled while he or she does so, as long as

such remedies are pursued diligently and in good faith. Brown v. Morgan, 209 F.3d 595,

596 (6th Cir. 2000).

         However, contrary to Plaintiff’s contention, this does not mean that the limitations

period does not begin to run at all until the administrative grievance process is complete.

Rather, under federal law, “the statute of limitations begins to run once the plaintiff

becomes aware of the injury, but is tolled while the prisoner seeks redress through

administrative proceedings at the prison.” Proctor v. Applegate, 661 F. Supp. 2d 743,

761 (E.D. Mich. 2009). Thus, while the statute of limitations on Plaintiff’s constitutional

claims began to run on November 18, 2018, it was tolled while Plaintiff pursued his

administrative remedies. See Brown, 209 F.3d at 596 (“[T]he statute of limitations which

applied to Brown's civil rights action was tolled for the period during which his available

state remedies were being exhausted.”) (emphasis added) (citations omitted). See also




3       The BOP’s Inmate Grievance System requires a federal prisoner to first seek informal
resolution of any issue with staff. 28 C.F.R. § 542.13. If a matter cannot be resolved informally,
the prisoner must file an Administrative Remedy Request Form (BP-9 Form) with the Warden,
who has 20 days to respond. See 28 C.F.R. §§ 542.14(a) and 542.18. If the prisoner is not
satisfied with the Warden’s response, he may use a BP-10 Form to appeal to the applicable
Regional Director, who has 30 days to respond. See 28 C.F.R. §§ 542.15 and 542.18. If the
prisoner is not satisfied with the Regional Director’s response, he may use a BP-11 Form to
appeal to the General Counsel, who has 40 days to respond. See 28 C.F.R. §§ 542.15 and
542.18. See also BOP Program Statement 1330.18 (Jan. 6, 2014).

                                                7
 Case: 6:20-cv-00135-DLB Doc #: 30 Filed: 09/07/21 Page: 8 of 15 - Page ID#: 403




Gonzalez v. Hasty, 651 F.3d 318, 324 (2d Cir. 2011) (“[U]nder the rule we articulate today,

the applicable . . . statute of limitations is tolled only during that exhaustion period and not

during the period in between the accrual of those claims and when [Plaintiff] began the

administrative remedy process.”) (citing Brown, 209 F.3d at 596); Cuco v. Fed. Med. Ctr.-

Lexington, No. 05-CV-232-KSF, 2006 WL 1635668, at *25 (E.D. Ky. June 9, 2006), aff’d

and remanded, 257 F. App’x 897 (6th Cir. 2007) (“[T]he requirement that a prisoner must

first exhaust administrative remedies prior to bringing suit does not prevent a claim from

accruing; rather, the existence of that requirement acts to equitably toll the running of

the statute of limitations while the prisoner invokes and completes that administrative

remedy process.”).

       In this case, Plaintiff claims that he began the administrative grievance process by

giving a completed BP-8 Form regarding his claims to his counselor on January 15, 2019.

(Doc. # 26 at 2). According to the documentation submitted by Defendant (which is

undisputed by Plaintiff), Plaintiff filed a BP-9 Request for Administrative Remedy

regarding Defendant’s response to the November 14, 2018 inmate fight on January 24,

2019. (Doc. # 18-2, Declaration of Carlos J. Martinez at 2-3, Attachment D). The Warden

denied this request on January 28, 2019. On February 13, 2019, the Regional Office

received a BP-10 Regional Administrative Remedy Appeal, which was denied on March

13, 2019. (Id.). On April 15, 2019, the Central Office received a BP-11 Central Office

Administrative Remedy Appeal.         (Id.).   The National Inmate Appeals Administrator

responded to this appeal on May 29, 2019, (id.), although Plaintiff submits a copy of this

response that is stamped “Delivered to Inmate” on June 21, 2019, (Doc. # 26-1 at 4).




                                               8
 Case: 6:20-cv-00135-DLB Doc #: 30 Filed: 09/07/21 Page: 9 of 15 - Page ID#: 404




       Construing these facts most generously in Plaintiff’s favor, the statute of limitations

on his constitutional claims commenced running on November 14, 2018, and ran until he

submitted his BP-8 Form on January 15, 2019, or 62 days. If the statute of limitations

was tolled while Plaintiff pursued his administrative remedies from January 15, 2019,

through June 21, 2019, 303 days remained on the statutory limitations period once the

administrative grievance process was complete. Thus, in order to be timely filed, Plaintiff

was required to file his lawsuit 303 days from June 21, 2019, or (at the very latest)

approximately on or before April 19, 2020. However, he did not file his original complaint

in this case until June 18, 2020, (Doc. # 1 at 10), approximately two months after the

limitations period expired.

       In his response to Defendant’s motion, Plaintiff also argues that the Court should

equitably toll the statute of limitations for the time period that he was in the Special

Housing Unit (“SHU”) after the November 14, 2018 incident. (Doc. # 26 at 2). Equitable

tolling permits a federal court “to toll a statute of limitations when a litigant’s failure to meet

a legally-mandated deadline unavoidably arose from circumstances beyond that litigant’s

control.” Robertson v. Simpson, 624 F.3d 781, 783 (6th Cir. 2010). However, application

of equitable tolling in suits against the government should permitted only “sparingly, and

not when there has only been a garden variety claim of excusable neglect.” Chomic v.

United States, 377 F.3d 607, 615 (6th Cir. 2004). Indeed, “[a]bsent compelling equitable

considerations, a court should not extend limitations by even a single day.” Graham-

Humphreys v. Memphis Brooks Museum of Art, Inc., 209 F.3d 552, 561 (6th Cir. 2000)

(citation omitted).




                                                9
Case: 6:20-cv-00135-DLB Doc #: 30 Filed: 09/07/21 Page: 10 of 15 - Page ID#: 405




       The Sixth Circuit has identified five factors for a court to consider when determining

whether to equitably toll the statute of limitations:

       1) lack of notice of the filing requirement; 2) lack of constructive knowledge
       of the filing requirement; 3) diligence in pursuing one’s rights; 4) absence of
       prejudice to the defendant; and 5) the plaintiff's reasonableness in
       remaining ignorant of the particular legal requirement.

Truitt v. Cnty. of Wayne, 148 F. 3d 644, 648 (6th Cir. 1998). “The propriety of equitable

tolling must necessarily be determined on a case-by-case basis.” Id.

        Plaintiff does not claim that he did not have actual or constructive notice of the

filing requirements, and thus the first, second, and fifth factors are irrelevant. Rather,

Plaintiff essentially argues that equitable tolling should apply because, although he was

diligent in pursuing his rights, he was unable to obtain a BP-8 Form to begin the

administrative remedy grievance process until January 14, 2019. Specifically, in his

response, Plaintiff claims that, because he was in the SHU after the November 2018

incident, he was unable to go to the counselor’s office to retrieve a BP-8 Form and instead

had to wait until the counselor did rounds in the SHU to request a BP-8 Form. (Doc. # 26

at 2-3). According to Plaintiff’s response, prior to January 14, 2019, the counselor (Ms.

Chitwood) was on leave and no counselor for Building 6 was available to perform rounds

in the SHU until January 14. (Id).

       However, Plaintiff’s placement in the SHU and his allegation that he was unable to

obtain a BP-8 Form until January 14, 2019 do not justify equitably tolling the statute of

limitations from November 2018 through January 14, 2019. As an initial matter, to the

extent that Plaintiff claims that his placement in the SHU limited his ability to pursue his

claims, a prisoner’s “allegedly limited access to the law library and other legal materials,

even if more restrictive than general population inmates, does not entitle him


                                              10
Case: 6:20-cv-00135-DLB Doc #: 30 Filed: 09/07/21 Page: 11 of 15 - Page ID#: 406




to equitable tolling.” Norris v. Eargle, No. 1: 14 CV 906, 2015 WL 5084779, at *6 (N.D.

Ohio Aug. 27, 2015) (collecting cases). Indeed, “[i]t is well settled that the lack of legal

assistance, ignorance of the law or the frustrations of typical prison conditions that make

prison-based litigation difficult, such as transfers, lack of access to copies and legal

materials,   do   not   constitute    exceptional    circumstances     justifying   equitable

tolling.” Portman v. Wilson, No. 10-CV-169-KSF, 2010 WL 4962922, at *2 (E.D. Ky. Dec.

1, 2010) (collecting cases).

       Moreover, Defendant has submitted documentation showing that, contrary to

Plaintiff’s claim that he was unable to obtain a BP-8 Form because Counselor Chitwood

was on leave from November 14, 2018 (the date Plaintiff was placed in the SHU) through

January 14, 2019, Chitwood did, in fact, work on November 15, November 19-21, and

November 27-28, 2018, prior to going on extended leave. (Doc. # 27-1, Martinez Decl.

at ¶ 4, Attachment B).4 In addition, Defendant submits documentation showing that, while

Counselor Chitwood was on extended leave, two different temporary Counselors were

appointed to fill in for her, specifically Mr. Foster from December 12, 2018 through

January 10, 2019, and Mr. Shoopman from January 14-24, 2019. (Doc. # 27-1, Martinez

Decl. at ¶ 6, Attachment D, Memorandum). Thus, during this time, Plaintiff could have

requested a BP-8 Form from either of these counselors and/or from any other person in

his Unit Team. Defendant further submits the BOP SHU logs for the relevant time period


4Defendant also submits a BP-8 Log, which it claims shows that Chitwood gave Plaintiff a BP-8
Form on November 20, 2018. However, while the Declaration submitted by Defendant states that
“BOP records show that Counselor Chitwood gave the Plaintiff a BP-8 form on November 20,
2018,” (Doc. # 27-1, Martinez Decl. at ¶ 5), all of the names on the BP-8 Log submitted by
Defendant are redacted. (Doc. # 27-1 at 12, Martinez Decl. at Attachment C, BP-8 Log). Thus,
while the BP-8 Log may support the conclusion that Chitwood gave someone a BP-8 Form on
November 20, 2018, the copy submitted by Defendant does not indicate whether that someone
was, in fact, Plaintiff.

                                             11
Case: 6:20-cv-00135-DLB Doc #: 30 Filed: 09/07/21 Page: 12 of 15 - Page ID#: 407




demonstrating that Unit Team staff regularly conducted SHU rounds throughout this time

period, during which Plaintiff could have requested a BP-8 Form. (Doc. # 27-1, Martinez

Decl. at ¶ 6, Attachment E, SHU Sign-in Logs from 11/11/2018 through 02/02/2019).

       In response to Defendant’s submission of evidence demonstrating that Plaintiff

could have requested a BP-8 Form prior to January 14, 2019, Plaintiff has filed an

“Opposition to Defendant’s Response,” which the Court will construe as a sur-reply filed

without leave of Court. (Doc. # 28).5 In his construed sur-reply, Plaintiff does not offer

any affirmative evidence to support his claim that he had no opportunity to request a BP-

8 Form until January 14, 2019.           Rather, Plaintiff argues that Unit Manager Clark’s

Memorandum stating that Plaintiff could have requested a BP-8 Form from either himself

or either of the two temporary counselors assigned to Chitwood’s caseload in her absence

is a “false assertion” because the Unit Manager would not have provided an inmate with

an administrative remedy form but would instead instruct the inmate to request the form

from a counselor. (Doc. # 28 at 2). Plaintiff further claims that one of the temporary

counselors (Mr. Foster) had a “conflict of interest” in serving as Plaintiff’s counselor

because his wife was assaulted during the fight on November 14, 2018. With respect to

Defendant’s claim that Counselor Chitwood gave Plaintiff a BP-8 Form on November 20,

2018, Plaintiff denies that this is true and points out that this is not evident from the copy

of the BP-8 log submitted by Defendant, in light of the extensive redactions on the exhibit



5The Court’s Local Rules do not contemplate or permit the filing of a sur-reply, LR 7.1(c), (g), and
hence such filings are not permitted absent leave of the Court. Such leave is only granted to
address arguments or evidence raised for the first time in a reply. Key v. Shelby Cnty., 551 F.
App’x 262, 265 (6th Cir. 2014) (citing Seay v. Tennessee Valley Auth., 339 F.3d 454, 481 (6th
Cir. 2003)). While Plaintiff’s sur-reply is procedurally improper, the Court will construe Plaintiff’s
“Opposition to Defendant’s Response” (Doc. # 28) as a motion seeking leave to file a sur-reply,
which will be granted.

                                                 12
Case: 6:20-cv-00135-DLB Doc #: 30 Filed: 09/07/21 Page: 13 of 15 - Page ID#: 408




submitted with Defendant’s reply. Finally, Plaintiff claims that “[i]n the SHU, an inmate

can request an Administrative Remedy form until he is blue in the face, that does not

mean that staff will necessarily provide the inmate with said forms.” (Doc. # 28 at 4-5).

       However, the party opposing a summary judgment motion may not “rest upon mere

allegation or denials of his pleading,” but must present affirmative evidence supporting

his claims. See Anderson, 477 U.S. at 256-57. “[C]onclusory allegations, speculation,

and unsubstantiated assertions are not evidence, and are not sufficient to defeat a well-

supported motion for summary judgment.” Jones v. City of Franklin, 677 F. App'x 279,

282 (6th Cir. 2017) (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)). See

also Banks v. Rockwell Int'l N. Am. Aircraft Operations, 855 F.2d 324, 325 n. 1 (6th Cir.

1988) (“[A] motion for summary judgment may not be defeated by factual assertions in

the brief of the party opposing it, since documents of this nature are self-serving and are

not probative evidence of the existence or nonexistence of any factual issues.”); Perry v.

Agric. Dep't, No. 6: 14-168-DCR, 2016 WL 817127, at *10 (E.D. Ky. Feb. 29, 2016)

(“[C]onclusory allegations are not evidence and are not adequate to oppose a motion for

summary judgment.”).

       For these reasons, Plaintiff’s conclusory allegations and unsubstantiated

assertions claiming that he was unable to obtain a BP-8 Form until January 2019 are

insufficient to defeat Defendant’s well-supported motion for summary judgment on the

timeliness of Plaintiff’s claims. See Belser v. James, No. 16-2578, 2017 WL 5479595, at

*2 (6th Cir. June 6, 2017) (generalized statements are insufficient to create a genuine

dispute of material fact as to whether the administrative process is available). Moreover,

even if the Court found that Plaintiff was diligent in pursuing his administrative remedies



                                            13
Case: 6:20-cv-00135-DLB Doc #: 30 Filed: 09/07/21 Page: 14 of 15 - Page ID#: 409




based on his alleged requests for a BP-8 Form, it does not follow that he was diligent in

pursuing his claims in this lawsuit. Indeed, even accepting Plaintiff’s theory that the

statute of limitations was tolled until he received the response to his BP-11 Central Office

Administrative Appeal on June 21, 2019, (Doc. # 26-1 at 4), Plaintiff still waited nearly a

year to sign his complaint on June 18, 2020. In these circumstances, the Court finds that

Plaintiff’s conduct is inconsistent with the diligent pursuit of his rights.

       With respect to the fourth factor – absence of prejudice to Defendant – even if the

Court found this factor to be neutral, “[t]he absence of prejudice . . . cannot serve as an

independent basis for equitably tolling a limitations period, especially where, as here, the

plaintiffs fail to demonstrate that any other factor supports tolling.” Zappone v. United

States, 870 F.3d 551, 558 (6th Cir. 2017). See also Jurado v. Burt, 337 F.3d 638, 644

(6th Cir. 2003) (“Absence of prejudice is a factor to be considered only after a factor that

might justify tolling is identified.”).

       Thus, after evaluating the applicable factors, the Court concludes that the

application of equitable tolling is unwarranted in this case. Because Plaintiff filed his

lawsuit well after the statute of limitations with respect to his Eighth Amendment claims

expired, his Eighth Amendment claims are barred by the applicable statute of limitations

and must be dismissed. Dellis v. Corr. Corp. of Am., 257 F.3d 508, 511 (6th Cir. 2001).

Accordingly, Defendant’s motion will be granted and Plaintiff’s complaint will be

dismissed.




                                               14
Case: 6:20-cv-00135-DLB Doc #: 30 Filed: 09/07/21 Page: 15 of 15 - Page ID#: 410




III.   CONCLUSION

       For the reasons set forth herein, IT IS ORDERED as follows:

       (1)   Plaintiff’s “Opposition to Defendant’s Response” (Doc. # 28) is construed as

a motion for leave to file a sur-reply and is GRANTED;

       (2)   Defendant’s Motion to Dismiss or, in the Alternative, Motion for Summary

Judgment (Doc. # 18) is GRANTED;

       (3)   Plaintiff’s Amended Complaint (Doc. # 9) is DISMISSED WITH

PREJUDICE;

       (4)   Any pending request for relief is DENIED AS MOOT; and

       (5)   This matter is STRICKEN from the Court’s active docket.

       A Judgment in favor of Defendant will be entered contemporaneously herewith.

       This 7th day of September, 2021.




J:\DATA\ORDERS\PSO Orders\6-20-135 MOO Granting SJ.docx




                                           15
